Judgment unanimously affirmed. Memorandum: The defendant appeals from his convictions for second degree murder, first degree kidnapping, second degree conspiracy, various weapons charges and one count of hindering the prosecution in the first degree. We find no error concerning the court’s charge of duress. We have examined the other arguments raised by the defendant, including those in his pro se brief, and find that none requires reversal. The transcript of the Cardonna hearing has also been reviewed by this court and there is no reason to disturb the lower court’s denial of the defendant’s suppression motion. (Appeal from judgment of Supreme Court, Erie County, Flynn, J.—murder, second degree, and other charges.) Present—Hancock, Jr., J. P., Doerr, Boomer, Green and O’Donnell, JJ.